 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 1 of 49 PageID: 1




 Scott S. Christie                                     Erik Paul Belt
 MCCARTER & ENGLISH, LLP                               Alexander L. Ried
 Four Gateway Center                                   Anne E. Shannon
 100 Mulberry Street                                   MCCARTER & ENGLISH, LLP
 Newark, New Jersey 07102-4056                         265 Franklin St.
 Tel: (973) 622-4444                                   Boston, Massachusetts 02110
 schristie@mccarter.com                                Tel: (617) 449-6500
                                                       ebelt@mccarter.com
                                                       aried@mccarter.com
 Attorneys for Plaintiff                               ashannon@mccarter.com
 Hayward Industries, Inc.

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 HAYWARD INDUSTRIES, INC.,                          Civil Action No. ____________

                          Plaintiff,
                                                    COMPLAINT AND
                   v.                               DEMAND FOR JURY TRIAL

 UPWARD SALES LIMITED; NU COBALT;
 8STREME; SALTECH LLC; and LAMBO
 PRODUCTS INC.

                          Defendants.


                                           COMPLAINT

        Plaintiff Hayward Industries, Inc. (“Hayward”) alleges against Defendants Upward Sales

Limited, Nu Cobalt, 8Streme, Saltech LLC as well as Lambo Products Inc. (collectively,

“Defendants”) claims of trademark infringement, false advertising, counterfeiting, passing off,

false designation of origin, unfair competition, and related claims, all in violation of the Lanham

Act (15 U.S.C. § 1051 et seq.), as well as violation of New Jersey statutory and common law.

                                          THE PARTIES

        1.        Hayward is a New Jersey corporation having its principal place of business at 400

Connell Drive, Suite 6100, Berkeley Heights, New Jersey 07922.



ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 2 of 49 PageID: 2




        2.        On information and belief, Upward Sales Limited (“Upward Sales”) is a Hong

Kong company with an address of Flat A, 8/F., Hing Win Industrial Building 110 How Ming Street,

Kwun Tong, Kowloon, Hong Kong. Upward Sales also has a place of business in the United States

at 4010 Higuera Rd, San Jose, CA 95148.

        3.        Upward Sales controls and/or operates 8Streme, a New Jersey company with a

principal place of business at 1116B Industrial Parkway, Brick, New Jersey 08724. 8Streme

appears to be either a d/b/a of Upward Sales or a company that is fully owned, operated, and/or

controlled by Upward Sales. 8Streme operates a retail website at www.8streme.com.

        4.        Upward Sales also controls and/or operates Saltech LLC, a Wyoming limited

liability company with a principal place of business at 274 White Oak Court, Brick, New Jersey

08724. Saltech LLC operates a retail website at www.saltechllc.com.

        5.        Upon information and belief, Nu Cobalt is a Hong Kong company that has a

principal place of business at 18 Tai Lee Street, Yuen Long, Hong Kong. Upon information and

belief, Upward Sales owns or controls Nu Cobalt. For example, Upward Sales is identified in the

records of the U.S. Patent and Trademark Office (“USPTO”) as the registrant of the NU

COBALT® trademark registration. To the extent that Nu Cobalt is not itself incorporated, it is a

trade name of Upward Sales. Nu Cobalt operates a retail website at www.nucobalt.com.

        6.        Upon information and belief, Martin Hui is the owner of Upward Sales and is

simultaneously the owner and/or managing agent of 8Streme, Saltech LLC, and Nu Cobalt. Either

Upward Sales is the parent company or owner of 8Streme, Saltech LLC, and Nu Cobalt; or 8Streme,

Saltech LLC, and Nu Cobalt are d/b/a’s of Upward Sales; or there is another shared, direct

relationship of control, common ownership, management, cooperation, and/or contract (e.g.,

manufacturer/importer/supplier) among these companies.


                                                2

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 3 of 49 PageID: 3




        7.        Lambo Products Inc. is a California company with a principal place of business at

140B S. Whisman Road, Mountain View, CA 94041. Upon information and belief, Joseph Hui is

the owner of Lambo Products Inc. Upon information and belief, Joseph Hui is related to Martin

Hui. Joseph Hui and Martin Hui (“Messrs. Hui”) act in concert to control Lambo Products Inc.

        8.        Upward Sales, 8Streme, Saltech LLC, Nu Cobalt and Lambo Products are all

connected to each other and act in concert. Given the close relationship of the Defendants, and

the shared control that Messrs. Hui exert over the Defendants, all accused activities herein will be

ascribed collectively to Defendants, unless otherwise noted.

                                  JURISDICTION AND VENUE

        9.        This action arises under federal law, in particular, under the Lanham Act §§ 32(1)

and 43(a) (15 U.S.C. §§ 1114(1) and 1125(a)). Accordingly, this Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 (federal question) and 1338 (trademark

and unfair competition cases).

        10.       This case also arises under the statutory and common law of New Jersey. Pursuant

to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over the state law claims because

they arise from, or form part of, the same case or controversy as the federal law claims.

        11.       This Court has personal jurisdiction over 8Streme and Saltech LLC because both

8Streme and Saltech LLC are headquartered and have principal places of business in New Jersey.

        12.       This Court has personal jurisdiction over Upward Sales because Upward Sales

manufactures and supplies all the other Defendants with the infringing and counterfeit products

with knowledge and control as to how the products will be advertised, including as to the

Defendants headquartered in New Jersey (8Streme and Saltech LLC). In addition to supplying

these New Jersey companies with the infringing and counterfeit products, Upward Sales controls


                                                  3

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 4 of 49 PageID: 4




and maintains ownership over all of the Defendants. As such, Upward Sales has directly, or in

concert with the Defendants it controls, regularly engaged in business in New Jersey by, for

example, falsely advertising, offering for sale, and selling infringing, counterfeit products in New

Jersey. Upward Sales also owns, controls, and/or operates 8Streme and Saltech LLC, both of which

are headquartered in New Jersey. Alternatively, 8Streme and Saltech are simply d/b/a’s of Upward

Sales. As such, Upward Sales has places of business in New Jersey through its ownership, control,

or operation of 8Streme and Saltech. Upward Sales also attended the 2020 Northeast Spa and Pool

Association’s Pool & Spa Show in Atlantic City, New Jersey, where it exhibited or promoted

infringing products.

        13.       This Court has personal jurisdiction over Nu Cobalt and Lambo Products because

Nu Cobalt and Lambo Products advertise, offer for sale, and sell infringing and counterfeit

products to consumers in New Jersey through websites and national retail platforms.

        14.       Defendants, acting in concert or with the express knowledge and approval of each

other’s actions, advertise, offer for sale, and sell the infringing products through their own

interactive,      retail   websites,   including   www.nucobalt.com,     www.8streme.com,       and

www.saltechllc.com. Defendants also advertise, offer for sale, and sell the infringing products

through national and international retail websites, like Amazon.com and eBay.com. Defendants

do not place any geographic restrictions on who can view the on-line advertisements or purchase

products from their websites and from the national and international retail websites. As such, the

infringing advertisements and products are made available to New Jersey residents.

        15.       Nu Cobalt’s website shows that it advertises and sells to customers and potential

customers throughout the United States, including in New Jersey. Nothing on Nu Cobalt’s website

demonstrates that it restricts sales to any particular jurisdiction. New Jersey residents may view


                                                   4

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 5 of 49 PageID: 5




infringing advertisements and purchase infringing products from the website. Indeed, as seen

below, Nu Cobalt claims that it ships the infringing products “nationwide.”




https://nucobalt.com/collections/cc (accessed April 12, 2021).

        16.       Venue is proper under 28 U.S.C. § 1391(b) and (c) because a substantial part of the

events or omission giving rise to Hayward’s claims have occurred in this District, 8Streme and

Saltech LLC reside in this District; and Upward Sales, Nu Cobalt and Lambo Products are subject

to this Court’s personal jurisdiction, as alleged above.


                                                   5

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 6 of 49 PageID: 6




                                   FACTUAL BACKGROUND

        A.        Introduction

        17.       Hayward is a leading manufacturer of equipment for swimming pools, including

pumps, heaters, filters, and chlorination systems, among other products. Hayward has been in

business for over 80 years and has become one of the largest manufacturers and sellers of

residential pool equipment in the world.

        18.       Hayward offers a vast array of commercial and residential swimming pool and spa

products under numerous brands, including under HAYWARD®, as well as under several

HAYWARD-formative marks and designs. Hayward’s brands also include, for example, AQUA

RITE®, SWIMPURE®, GOLDLINE®, T-CELL-3®, T-CELL-9®, T-CELL-15®, PRO LOGIC®,

AQUA PLUS®, Aqua LogicTM, Aqua Rite ProTM, and Aqua Rite XLTM. Due to the high quality

components, materials, and engineering of Hayward’s branded products, they have had and

continue to enjoy significant commercial success and customer satisfaction. Hayward has spent

significant time and resources developing, advertising, and protecting its brands, and those efforts,

along with the high quality of the products, have resulted in considerable consumer goodwill.

        19.       Among Hayward’s most popular and profitable products is the AQUA RITE ®

chlorine generation system, which includes as a component salt chlorination cells sold under

various brand names, such as TURBO CELL®, GOLDLINE®, T-CELL-15®, and other T-CELL-

formative marks. HAYWARD® AQUA RITE® chlorine generation systems and the associated

salt chlorination cells have been on the market for nearly 25 years, and Hayward has sold over one

million units of these products.

        20.       By way of background, pool chlorine generators are electronic systems that turn

salt into chlorine to sanitize a pool, eliminating the need to manually add liquid chlorine or chlorine


                                                  6

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 7 of 49 PageID: 7




tabs, among other benefits. These systems include various component parts, including in particular

the salt cells. A salt cell is part of a larger salt chlorination system (e.g., the AQUA RITE® system)

that includes a controller circuit box and various other fittings and components. For example, a

T-CELL-15® salt cell may be included as part of a Hayward AQUA RITE® salt chlorination system

when that system is first installed. The T-CELL™ line of salt cells includes the T-CELL-3®, T-

CELL-9®, and T-CELL-15® salt cells.

        21.       Further information about these HAYWARD® salt cells is freely available to the

public, including, for example, in this popular YouTube video, “How to Clean Your Hayward Salt

Chlorination            TurboCell,”         which           can         be          found           at

https://www.youtube.com/watch?v=4Kn5MD7lDyQ. As of April 14, 2021, this video alone had

at least 587,629 views, attesting to the popularity and consumer recognition of HAYWARD® salt

cells and chlorination systems.

        22.       Shown below is a HAYWARD® T-CELL-15® salt cell. Some models also bear

the TURBO CELL® and GOLDLINE® marks. As seen in the two photos below (the second one

being a close-up of a product label), Hayward displays the HAYWARD®, TURBO CELL®, T-

CELL-15®, and GOLDLINE® marks directly and prominently on these products.




                                                  7

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 8 of 49 PageID: 8




        23.       For decades, products sold under the Hayward Marks, such as HAYWARD® T-

CELL-3®, T-CELL-9®, T-CELL-15®, and AQUA RITE® have enjoyed enormous commercial

success and have commanded premium prices.             Given the strong commercial success of

Hayward’s salt cells, Defendants have chosen to unfairly trade on their popularity and goodwill,

as further detailed below.

        B.        Hayward’s Trademark Rights

        24.       Hayward owns a family of HAYWARD-formative marks, including the federally-

registered HAYWARD® mark, U.S. Reg. No. 3,969,301, having been used in commerce since

1956 in connection with various swimming pool equipment, including, inter alia, “salt and

chlorine generators and parts and fittings thereof” and, since 1996, in connection with “electrolytic

chlorine generators,” among other electronically controlled components. This trademark was

registered on May 31, 2011, and, by virtue of years of continuous and uncontested use, is

incontestable under 15 U.S.C. § 1065. HAYWARD® serves as the house mark for Hayward’s

extensive collection of pool equipment products.
                                               8

ME1 36399248v.1
 Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 9 of 49 PageID: 9




        25.       Since at least as early as 1997, Hayward has owned and used the trademark AQUA

RITE®, U.S. Reg. No. 3,704,835, in connection with electrolytic chlorine generation systems for

use with swimming pools and spas. The mark was registered on November 3, 2009, and, due to

years of exclusive and uncontested use, has become incontestable under 15 U.S.C. § 1065.

        26.       Hayward likewise owns the federally-registered mark GOLDLINE®, U.S. Reg. No.

5,726,797, having been used in commerce since 2004 in connection with “salt and chlorine

generators for use in swimming pools, spas, hot tubs, whirlpools, and other recreational bodies of

water.” The mark was registered on April 16, 2019.

        27.       In addition to the above marks, Hayward also owns the federally-registered mark

SWIMPURE®, U.S. Reg. No. 5,932,470, claiming use in commerce since 2006 in connection with

electronic chlorine generators and parts and fittings therefor that produce chlorine from salt for use

in swimming pools and other recreational bodies of water. This mark was registered on December

10, 2019.

        28.       Hayward also owns the federally-registered mark T-CELL-3®, U.S. Reg. No.

6,085,072, having been used in commerce since 2009 in connection with electronic chlorine

generators for use with swimming pools and spas. The T-CELL-3® mark was registered on June

23, 2020.

        29.       Likewise, Hayward owns the federally-registered mark T-CELL-9®, U.S. Reg. No.

6,085,074, having been used in commerce since 2009 in connection with electronic chlorine

generators for use with swimming pools and spas. This mark was registered on June 23, 2020.

        30.       Hayward further owns the federally-registered mark T-CELL-15®, U.S. Reg. No.

6,085,079, having been used in commerce since 2009 in connection with electronic chlorine

generators for use with swimming pools and spas. The mark was registered on June 23, 2020.


                                                  9

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 10 of 49 PageID: 10




        31.       Additionally, Hayward owns the federally-registered mark PRO LOGIC®, U.S.

Reg. No. 3,538,131, having been used in commerce since 2007 in connection with multi-purpose

controller for residential swimming pools and spas for controlling water chlorination, filter pump

timing and temperatures. The mark was registered on November 25, 2008.

        32.       Moreover, Hayward owns the federally-registered mark AQUA PLUS®, U.S. Reg.

No. 3,464,568, having been used in commerce since 2007 in connection with electronic control

systems comprised of an electrolytic chlorine generator and multi-purpose controller for

controlling the operation, sanitization and maintenance of swimming pools, spas and other

recreational bodies of water. The AQUA PLUS® mark was registered on July 8, 2008.

        33.       Copies of the registration certificates for the above-referenced trademarks are

collected in Exhibit A. As noted above, several of these registered marks have been used

continuously in commerce for more than five years without challenge. Thus, these marks have

become “incontestable” within the meaning of 15 U.S.C. §1065. Accordingly, they constitute

conclusive evidence of (i) Hayward’s ownership of these marks; (ii) the validity of these marks;

(iii) the validity of the registration of these marks; and (iv) Hayward’s exclusive right to use these

marks throughout the United States in connection with pool products, namely chlorine generator

systems.

        34.       Hayward also owns common law rights to the marks AQUA LOGICTM, AQUA

RITE PROTM, and AQUA RITE XLTM, which are used to identify and designate electrolytic

chlorine generation systems for use with swimming pools and spas.

        35.       Hayward has continuously used most of the above-referenced marks (the “Hayward

Marks”) on and in connection with electrolytic chlorine generators and salt cells for at least the

past 20 years and, in some cases, even longer. Over the years, Hayward has invested millions of


                                                 10

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 11 of 49 PageID: 11




dollars in the development, engineering, manufacturing, marketing, advertising, and sale of

products bearing the Hayward Marks.

        36.       By virtue of Hayward’s continuous use of the Hayward Marks on and in connection

with its salt cells and chlorine generation systems, Hayward’s efforts and money spent marketing

and promoting these salt cells, and the high quality of the products bearing the Hayward Marks,

consumers have come to identify the Hayward Marks with Hayward’s high quality pool products,

chlorine generation systems and accompanying salt cells, which have generated substantial

goodwill in these marks and associated products.

        37.       Indeed, as a result of that goodwill, the chlorine generation systems and salt cells

bearing the Hayward Marks command a premium price in the market. Hayward has sold over one

million chlorine generation systems and salt cells combined over the years.

        38.       Given the strong commercial success of the HAYWARD® line of products,

Defendants have chosen to counterfeit them and to unfairly trade on Hayward’s popularity and

goodwill. In particular, Defendants advertise and sell products bearing one or more of the

Hayward Marks, or marks confusingly similar thereto, in connection with its replacement salt cells

by luring consumers with, for example, advertisements for “T-Cell-15 Generic Hayward” salt cells.

Defendants also falsely advertise that their own brand and generic salt cells are compatible with,

and exceed the original equipment manufacturer (“OEM”) specifications of the Hayward salt cells.

        C.        The Market for Replacement Salt Cells

        39.       Hayward advertises and sells chlorine generation systems, including salt cells,

bearing one or more the Hayward Marks through various distribution channels, including through

its authorized local and national pool equipment distributors, dealers, and retailers (both brick-

and-mortar and on-line).


                                                   11

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 12 of 49 PageID: 12




        40.       Because salt cells need to be replaced periodically, a market for replacement salt

cells has arisen. Hayward sells the majority of its salt cells as replacements to be used in its

chlorine generation systems.

        41.       Defendants compete directly with Hayward in this market for replacement salt cells.

Defendants advertise and sell lower priced infringing and counterfeit Hayward replacement salt

cells while profiting from Hayward’s hard-won and extensive reputation and goodwill.

        42.       As alleged in full below, Defendants also compete unfairly by falsely advertising

or passing off their replacement salt cells as HAYWARD® replacement cells, particularly as T-

CELL-9® and T-CELL-15® salt cells, by infringing Hayward’s trademarks, by counterfeiting, and

by improperly trading on Hayward’s brand and source recognition and goodwill.

        D.        Defendants’ Unlawful Conduct

                         1.     Amazon.com

        43.       Amazon operates the world’s largest online retailer, which consumers, including

consumers in New Jersey, can browse by visiting www.amazon.com. Defendants advertise and

sell their infringing products on Amazon.com, as seen below.

        44.       Defendants advertise and sell their generic salt cells emblazoned with marks that

are counterfeits of, or confusingly similar to, Hayward’s T-CELL-15® and T-CELL-9® marks,

such as “T-15” and “T-9,” as seen below.




                                                  12

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 13 of 49 PageID: 13




https://www.amazon.com/Nu-Cobalt-chlorinator-Warranty-
Hayward/dp/B08TMB9ZQP/ref=sr_1_6?dchild=1&keywords=Nu+Cobalt&qid=1617815042&sr
=8-6 (accessed April 7, 2021).




https://www.amazon.com/Nu-Cobalt-chlorinator-Warranty-
Hayward/dp/B08TLY5PZH/ref=sr_1_1?dchild=1&keywords=Nu+Cobalt&qid=1617843569&sr
=8-1 (accessed April 7, 2021).

        45.       On information and belief, Upward Sales manufactures these salt cells and/or

supplies them to Nu Cobalt, and Nu Cobalt sells them on Amazon.com.

                                               13

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 14 of 49 PageID: 14




        46.       Defendants also falsely advertise and improperly pass off their salt cells as genuine

HAYWARD® T-CELL-15® salt cells. For example, as seen in the screen shots below (annotated),

when a consumer searches on Amazon.com for Hayward’s “t-cell-15,” he or she is directed to

Defendants’ salt cell, which in all material respects appears to be a Hayward T-CELL-15 salt cell.




https://www.amazon.com/s?k=t-cell15&ref=nb_sb_noss (accessed December 16, 2020).

        47.       The advertisement and product description for the circled search result above

includes more of the Hayward Marks, as seen below (highlight added).




                                                   14

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 15 of 49 PageID: 15




        48.       As seen above, the ad uses in the headline the mark “T15,” which is intentionally

and confusingly similar to Hayward’s T-Cell-15® mark. The ad also uses without authority or

permission other Hayward Marks such as Hayward®, Goldline®, Aqua Rite®, Swimpure®,

AquaRite ProTM, Aqua Rite XLTM, Aqua Plus®, Aqua LogicTM, and Pro Logic®.




                                                 15

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 16 of 49 PageID: 16




        49.       The Amazon results screen also includes context-based advertising, triggered by

the keywords entered. Through Amazon, a retailer can select and buy keywords that it anticipates

a consumer may enter when searching for products. When those keywords are entered, the

retailer’s advertisement appears in the search results. As seen above, Defendants intentionally use

the Hayward Marks prominently in their headlines and product descriptions and use confusingly

similar marks to manipulate search results, recommendations, and ultimately to confuse consumers,

as described in more detail below. Upon information and belief, Defendants purchase from

Amazon keywords that are based on the Hayward Marks to improve their chances of appearing in

searches for Hayward salt cells.

        50.       Because Defendants’ salt cells appear prominently in the search for Hayward salt

cells, consumers are more likely to confuse them for genuine Hayward salt cells or, at least,

products that are somehow authorized or sponsored by, or affiliated with, Hayward. That false

association is particularly likely given that, as seen above, Defendants, such as Nu Cobalt,

advertises the salt cells as “direct replacement for,” for example, “Hayward Aquarite T-Cell-15,”

and “compatible” with, for example, “Hayward Swimpure,” “Goldline,” and “AquaRite, AquaRite

Pro, Aqua Rite XL, Aqua Plus, Aqua Logic, Pro Logic.” As alleged below, these statements are

false or misleading and also lead consumers to mistakenly associate Defendants’ products with

Hayward.

        51.       Defendants are falsely and misleadingly suggesting to consumers that the product

is a genuine Hayward product, or because the product is supposedly a “direct replacement for” or

“compatible with” the Hayward system, is somehow authorized or sponsored by Hayward.

Consumers will mistakenly believe that these salt cells originate from, are affiliated with, and/or

are sponsored, authorized, or approved by Hayward, thus causing likelihood of confusion. Indeed,


                                                 16

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 17 of 49 PageID: 17




as seen in Section D.6 below, Defendants’ salt cells are not compatible with, nor comparable to,

Hayward’s salt chlorination systems and products.

        52.       Furthermore, the above advertisement also includes false statements that these

supposed Hayward products include a “2 years extended service,” which adds to the confusion.

Consumers who purchase this product are thus likely to be confused and to contact Hayward when

they have a problem with the Defendants’ salt cells. But because the product is not a Hayward

product, and thus not under the Hayward warranty, the dissatisfied customers will mistakenly

blame Hayward and are likely to complain on Yelp.com or other consumer ratings social media

sites. Such confusion will harm Hayward’s goodwill and reputation among Hayward’s current and

prospective customers and thus tarnish its brand.

                         2.     Nucobalt.com

        53.       Defendants also deceptively and falsely advertise purported Hayward replacement

salt cells on www.nucobalt.com. T15 appears directly on Nu Cobalt’s counterfeit salt cell, as seen

above. Furthermore, as seen in the advertisement below from Nu Cobalt’s website, Defendants

use the “T15” mark as the leading portion of the headline for the product listing. T15 is a

counterfeit of, or confusingly similar to, Hayward’s T-CELL-15® mark.




                                                 17

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 18 of 49 PageID: 18




https://nucobalt.com/collections/cc/products/t15combo (accessed December 16, 2020).

        54.       Upon information and belief, Upward Sales manufactures and/or supplies the above

products to Nu Cobalt, and Nu Cobalt sells them on www.nucobalt.com and on other retail

platforms. Defendant Upward Sales has knowledge of, approves of or controls Nu Cobalt’s

advertisements (like the advertisement above) through its ownership or control of Nu Cobalt.

        55.       Additionally, as seen below, Nu Cobalt falsely claims that its salt cell is a “direct

replacement” for Hayward’s and claims, falsely and without Hayward’s authorization, that its salt

cell is “compatible with AquaRite Software … Hayward SwimPure + with controls, Goldline

Controls, AquaRite, AquaRite Pro, Aqua Rite XL, Aqua Plus, Aqua Logic, Pro Logic.” In fact,

as seen in Section D.6 below, the product is not compatible with, nor comparable to, Hayward’s

salt chlorination systems and component salt cells.

        56.       Also as seen below, Nu Cobalt’s reference to Hayward’s trademark in the except

from the ad below—“Hayward is a registered trademark of Hayward Industries, Inc.”—

misleadingly suggests to consumers that Nu Cobalt is using the Hayward Marks with Hayward’s


                                                   18

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 19 of 49 PageID: 19




permission or authorization, or that Nu Cobalt’s products are somehow affiliated with, or endorsed

by, Hayward.




                                               19

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 20 of 49 PageID: 20




      https://nucobalt.com/collections/cc/products/t15combo (accessed December 16, 2020).

        57.       Additionally, Defendants also label the packaging and boxes of their products

with the “T9” and T15” marks, as seen on the below image from the Nu Cobalt website.




https://nucobalt.com/blogs/learn-more/salt-water-chlorinator-principle (accessed May 17, 2021).

        58.       A closer look at the image above reveals that the salt cell itself also bears the “T9”

mark, as seen below.




                                                   20

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 21 of 49 PageID: 21




https://nucobalt.com/blogs/learn-more/salt-water-chlorinator-principle (accessed May 17, 2021).

                        3.     8Streme

        59.       Defendants also deceptively and falsely advertise infringing salt cells on

www.8Streme.com, as seen below.




                                               21

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 22 of 49 PageID: 22




https://www.8streme.com/salt-cells/ (accessed December 16, 2020).

        60.       Upward Sales has knowledge of, approves, or controls 8Streme’s advertisements

(like the advertisement above) through its ownership and/or control of 8Streme.

        61.       As seen above, Defendants falsely claim that these salt cells are “DIRECT

replacements for Hayward, Gold line, and Aquarite,” “are manufactured to exceed the original

OEM specifications,” and are “plug and play with no complicated wiring or programming,” which

misleadingly suggests to consumers that Hayward makes these salt cells, or at least approves of

and endorses them.       As seen in Section D.6 below, Defendants’ salt cells are not direct

replacements for Hayward’s products, are not “plug and play,” and do not exceed the original

OEM specifications.       They are not compatible with, nor comparable to, Hayward’s salt

chlorination systems and products.


                                                22

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 23 of 49 PageID: 23




        62.       Not only do Defendants use Hayward’s marks without permission or authorization,

Defendants also use marks similar to Hayward’s T-CELL-formative marks (“T-15, T-9 and T-3”)

which further suggests sponsorship or association with Hayward.

                         4.     Saltech LLC

        63.       Defendants also deceptively advertise and sell infringing salt cells on

www.saltechllc.com, as seen below.




http://www.saltechllc.com/saltwater-replacement-cells (accessed December 16, 2020).

        64.       On information and belief, Upward Sales manufactures and/or supplies the above

products to Saltech, and Saltech sells them on www.saltechllc.com. Upward Sales has knowledge
                                                23

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 24 of 49 PageID: 24




of, approves, or controls Saltech’s advertisements (like the advertisement above) through its

ownership and/or control of Saltech.

        65.       Defendants claim that these salt cells “are manufactured to exceed the original

OEM specifications,” and “are plug-and-play with no complicated wiring or programming,” which

suggests to consumers that Hayward approves of or endorses Defendants salt cells. In fact, as seen

in Section D.6 below, Defendants’ salt cells are not compatible with, or comparable to, Hayward’s

salt chlorination systems and products.

        66.       In addition to using Hayward’s marks without Hayward’s authorization or

permission, Defendants also use marks confusingly similar to Hayward’s T-CELL-formative

marks, such as “T-15, T-9, and T3.” The use of these confusingly similar marks create the

impression in consumers that these are genuine Hayward products, or are at least authorized or

endorsed by Hayward.

                          5.    eBay.com

        67.       Defendants also falsely advertise and sell salt cells on eBay.com that infringe

Hayward’s marks, as seen below. In fact, Defendants advertise the products as “T-Cell 15”

replacement salt cells.




                                                 24

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 25 of 49 PageID: 25




        68.       In the Lambo Products advertisement above, the headline lists the product as a “T-

Cell-15,” which it is not. Furthermore, the headline lists the product as a “Generic Hayward,”

which creates confusion by falsely and misleadingly implying that the product is either a genuine

Hayward product or a generic product which Hayward has authorized.




                                                  25

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 26 of 49 PageID: 26




        69.       In an attempt to create a false association with Hayward, the advertisement also

uses numerous Hayward Marks without authorization or permission, such as Hayward, Goldline

and Aquarite.

        70.       Additionally, the product description falsely advertises this salt cell as a direct

replacement for Hayward’s salt cells, offers consumers a 2 year warranty, and cites Hayward’s

marks nine times. The frequent use of Hayward’s marks will serve to confuse consumers as to

whether this is a genuine Hayward product and whether the warranty is offered by Hayward.

Furthermore, as seen in Section D.6 below, Defendants’ salt cells are not direct replacements for

Hayward’s salt cells and are neither compatible with, nor comparable to, Hayward’s salt

chlorination systems and products.

                         6.      Hayward Is Directly Harmed by Actual Consumer Confusion

        71.       Hayward is harmed by Defendants’ unlawful conduct because, due the nature of

the advertising, Hayward is falsely or misleadingly associated with the infringing products,

including when consumers are dissatisfied with those products. Because Defendants’ products are

falsely associated with Hayward, the negative reviews shown below reflect poorly on Hayward

and its genuine, authorized products, harming its goodwill.

        72.       Negative consumer reviews from the Better Business Bureau and eBay.com show

that, despite Defendants’ advertisements to the contrary, Defendants’ salt cells are not compatible

with, nor comparable to, Hayward’s salt chlorination systems and products.          These consumer

reviews also show that Defendants’ warranty claims are causing consumer confusion and harm to

Hayward.




                                                  26

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 27 of 49 PageID: 27




https://www.bbb.org/us/nj/asbury-park/profile/pool-equipment/saltech-llc-0221-
90192513/complaints (accessed December 16, 2020).




https://www.ebay.com/urw/Green-Clean-T15-Extended-Salt-Water-Chlorinator-Cell-for-
Hayward-Goldline-White/product-reviews/10031751331?_itm=162974725381&pgn=3
(accessed December 16, 2020).
                                              27

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 28 of 49 PageID: 28




https://www.ebay.com/urw/Green-Clean-40K-gal-Salt-Replacement-Cell-White/product-
reviews/19029958999?_itm=163059106205&pgn=3 (accessed December 16, 2020).




https://www.ebay.com/fdbk/feedback_profile/lamboproducts?filter=period:TWELVE_MONTH
S,overall_rating:NEGATIVE&limit=25 (accessed December 16, 2020).


        73.       The mere association of Hayward and its marks with the Defendants’ products

harms Hayward’s brand and reputation.           Defendants’ conduct already has deceived U.S.

consumers of Hayward products.

        E.        Defendants Ignored Hayward’s Notices of Infringement

        74.       In letters dated February 22, 2021 and March 5, 2021 (Exhibit B) (“Hayward’s First

Letter”), and April 27, 2021 (Exhibit C) (“Hayward’s Second Letter”), Hayward notified

Defendants about their conduct, including the conduct alleged above; demanded that Defendants

stop the false advertisements and infringement; and asked that Defendants respond by certain

deadlines. None of the Defendants responded to Hayward’s First Letter.

        75.       Before the deadline to respond to Hayward’s Second Letter, an attorney named

Farley Weiss contacted Hayward’s counsel by emailing a letter purporting to respond to

Hayward’s Second Letter. Attorney Weiss’s letter is attached hereto as Exhibit D.

        76.       Mr. Weiss was unclear as to which of the Defendants he represented, so Hayward’s

counsel asked Mr. Weiss to identify his clients so that there would be no confusion. Rather than



                                                  28

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 29 of 49 PageID: 29




identifying his clients, Mr. Weiss instead replied with another ambiguous response, which forced

Hayward’s counsel to ask yet again whom Mr. Weiss represents.

        77.       It was in response to this request that Mr. Weiss disclosed that “there are many

entities” and that “those [he is] in touch with were able to make” certain changes. Notably, Mr.

Weiss once again failed to substantively respond to Hayward’s counsel’s simple request and failed

to identify the clients whom he represents.

        78.       In one further e-mail exchange between Mr. Weiss and Hayward’s counsel, Mr.

Weiss again refused to identify his clients and informed Hayward’s counsel that he would respond

by Thursday, May 20, 2021. The e-mail exchange between Attorney Weiss and Hayward’s

counsel is attached hereto as Exhibit E.

        79.       By playing coy and refusing to identify his clients, Mr. Weiss has engaged in a

pattern of deliberate subterfuge regarding this matter. Hayward cannot be expected to resolve this

dispute if it does not know and with whom it is dealing.

        80.       Ignoring Hayward’s First Letter demonstrates Defendants’ willfulness.

        81.       Mr. Weiss’s evasions, apparently at the direction of at least some of the accused

infringers, further demonstrates Defendants’ willfulness.

        82.       Based on the foregoing, Hayward seeks relief against Defendants for federal and

state trademark infringement, unfair competition, false association, false endorsement, false

designation of origin, false advertising, and unfair and deceptive and business practices.

        83.       Hayward will continue to be harmed and its consumers and potential consumers are

being harmed unless the court enjoins Defendants from falsely advertising and participating in

these unfair and deceptive business practices.




                                                 29

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 30 of 49 PageID: 30




        84.         Defendants continue to harm and risk further harm to Hayward’s business,

reputation and the goodwill in the Hayward Marks. Hayward will suffer irreparable harm unless

the Court enjoins Defendants from further use of the Hayward Marks.

        85.         To remedy the harm to Hayward arising from this unfair and deceptive conduct,

Hayward is entitled not only to an award of substantial damages and treble damages under the

Lanham Act and/or state law, but also a preliminary and permanent injunctions to force Defendants

to: (1) immediately cease using the Hayward Marks, and importing infringing products; (2) remove

all existing false advertisings and associations; and (3) prevent Defendants from making false and

misleading statements about Hayward’s products.

                                                COUNT I
                      Federal Trademark Infringement of the T-CELL-15® Mark
                  in Violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

        86.         Hayward re-alleges and incorporates by reference Paragraphs 1-85 above as if fully

set out herein.

        87.         Pursuant to 15 U.S.C. § 1057(b), Hayward’s certificate of registration for the T-

CELL-15® registered mark is prima facie evidence of the validity of that registration, Hayward’s

ownership of the mark, and Hayward’s exclusive rights to use the mark in commerce in connection

with the goods identified in the registration.

        88.         Hayward’s federal trademark registration constitutes constructive notice to

Defendants of Hayward’s ownership and use of the registered mark in connection with the goods

identified in the registrations.

        89.         Defendants’ unauthorized use of the T-CELL-15® mark and confusingly similar

variations thereof, as exemplified above, is likely to cause consumers and potential consumers to




                                                    30

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 31 of 49 PageID: 31




be confused, mistaken, and deceived as to the source, origin, sponsorship, or approval by Hayward

of Defendants’ salt cells.

        90.         The above-described conduct constitutes trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114(1).

        91.         Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        92.         Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        93.         By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                                COUNT II
                      Federal Trademark Infringement of the T-CELL-9® Mark
                  in Violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

        94.         Hayward re-alleges and incorporates by reference Paragraphs 1-93 above as if fully

set out herein.

        95.         Pursuant to 15 U.S.C. § 1057(b), Hayward’s certificate of registration for the T-

CELL-9® registered mark is prima facie evidence of the validity of that registration, Hayward’s

ownership of the mark, and Hayward’s exclusive rights to use the mark in commerce in connection

with the goods identified in the registration.

        96.         Hayward’s federal trademark registration constitutes constructive notice to

Defendants of Hayward’s ownership and use of the registered mark in connection with the goods

identified in the registrations.




                                                    31

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 32 of 49 PageID: 32




        97.       Defendants’ unauthorized use of the T-CELL-9® mark and confusingly similar

variations thereof, as exemplified above, is likely to cause consumers and potential consumers to

be confused, mistaken, and deceived as to the source, origin, sponsorship, or approval by Hayward

of Defendants’ salt cells.

        98.       The above-described conduct constitutes trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114(1).

        99.       Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        100.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        101.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                             COUNT III
                                  False Advertising in Violation of
                        Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

        102.      Hayward re-alleges and incorporates by reference Paragraphs 1-101 above as if

fully set out herein.

        103.      Hayward and Defendants compete in the market for replacement salt cells.

        104.      In advertisements for salt cells that compete with Hayward’s trademarked salt cells,

Defendants advertise, offer for sale, and sell in interstate commerce certain products that are

represented as a “direct replacement” for, or “compatible” with Hayward products; that “are

manufactured to exceed the original OEM specifications;” and that are “plug-and-play with no

complicated wiring or programming,” among other statements alleged above.


                                                   32

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 33 of 49 PageID: 33




        105.      These representations are materially false or, at least, misleading in that they are

likely to influence consumers’ purchasing decisions concerning replacement salt cells.

Furthermore, these representations falsely or misleadingly suggest to consumers that Hayward

approves of or endorses Defendants’ salt cells or that the salt cells all originate from the same

source. Defendants have also falsely held themselves out to be authorized by Hayward, when it is

not the case. As a result, consumers have been diverted from buying the Hayward salt cells and

instead have been deceptively lured into buying Defendants’ salt cells.

        106.      Consumers have been deceived and have complained of Defendants’ conduct and

its false endorsement, association, and designation of origin which continues to harm Hayward’s

brand and reputation.

        107.      Defendants’ statements have and will continue to deceive or confuse consumers

unless the conduct is enjoined.

        108.      Defendants’ conduct is willful, intentional, and deliberate and has injured Hayward

and will continue to injure Hayward unless the conduct is enjoined.

        109.      Defendants knew or should have known that the claims are false and/or misleading,

particularly because Hayward has previously warned Defendants about such claims.

        110.      Defendants false and deceptive advertising violates Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a).

        111.      Hayward has been, and continues to be, damaged by Defendants’ false and

deceptive advertising, including through (a) diversion of customers or potential customers for

replacement HAYWARD® salt cells; and (b) diminishing of the goodwill in the Hayward Marks

and in the HAYWARD® salt cells sold under the Hayward Marks.

        112.      Hayward has no adequate remedy at law to fully redress these injuries.


                                                   33

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 34 of 49 PageID: 34




                                            COUNT IV
                                Federal Trademark Counterfeiting
                  in Violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114

        113.      Hayward re-alleges and incorporates by reference Paragraphs 1-112 above as if

fully set out herein.

        114.      Hayward sells in interstate commerce salt cells bearing the HAYWARD®, T-

CELL-9®, and T-CELL-15® federally registered marks.              Genuine HAYWARD® salt cells,

including those also bearing the T-CELL-9® and T-CELL-15® registered marks, are designed and

manufactured under exacting requirements and are subjected to rigorous testing and certification

by an independent standards-setting organization, such as the National Sanitation Foundation

(“NSF”).     Given the high quality of these genuine HAYWARD® salt cells, and based on

continuous use of the marks over many years, the T-CELL-9® and T-CELL-15® registered marks

have come to stand for high quality products and have developed substantial goodwill. Consumers

associate that high quality, reputation, and goodwill with a unique source, namely, Hayward.

        115.      Without authorization, but with both constructive and actual knowledge of

Hayward’s superior rights in the HAYWARD®, T-CELL-9® and T-CELL-15® marks, Defendants

are advertising, offering for sale, and selling in interstate commerce counterfeit salt cells bearing

and promoted with the T-CELL-9® and T-CELL-15® marks or marks that are confusingly similar.

Defendants sell their counterfeit salt cells in direct competition with Hayward’s sale of genuine

Hayward salt cells.

        116.      Defendants’ use of copies or simulations of the T-CELL-9® and T-CELL-15®

marks on or in connection with its salt cells is likely to cause confusion, mistake, or deception as

to the source or origin of the salt cells, thus deceiving consumers into believing that the counterfeit




                                                  34

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 35 of 49 PageID: 35




salt cells are genuine Hayward salt cells or are otherwise authorized, sponsored by or affiliated

with Hayward.

        117.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        118.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        119.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                              Count V
                       Unfair Competition and False Designation of Origin
               in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                    by Unauthorized Use of the HAYWARD®, GOLDLINE®,
                   AQUA RITE®, SWIMPURE®, PRO LOGIC®, T-CELL-3®,
                      T-CELL-9®, T-CELL-15®, AQUA PLUS® Trademarks

        120.      Hayward re-alleges and incorporates by reference Paragraphs 1-119 above as if

fully set out herein.

        121.      Hayward and Defendants compete in the market for replacement salt cells.

        122.      Defendants unauthorized use of the Hayward Marks, as exemplified above, is likely

to cause consumers and potential consumers to be confused, mistaken, and deceived as to the

source, origin, sponsorship, or approval by Hayward of Defendants’ salt cells.

        123.      Defendants’ unauthorized use of the Hayward Marks, as described above,

constitutes unfair competition and false designation of origin in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).




                                                 35

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 36 of 49 PageID: 36




        124.      Defendants conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        125.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        126.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                           COUNT VI
                     Unfair Competition and False Designation of Origin
             in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                                   by Unauthorized Use of the
           AQUA LOGICTM, AQUA RITE PROTM, AQUA RITE XLTM Trademarks

        127.      Hayward re-alleges and incorporates by reference Paragraphs 1-126 above as if

fully set out herein.

        128.      Hayward and Defendants compete in the market for replacement salt cells.

        129.      Hayward owns the common law trademarks AQUA LOGIC™, AQUA RITE

PRO™, and AQUA RITE XL™ and has continuously and exclusively used these marks in

commerce on, or in connection with the sale of, its salt cells since at least the early 2000s. By

virtue of Hayward’s exclusive and continuous use of the AQUA LOGIC™, AQUA RITE PRO™,

and AQUA RITE XL™ marks over many years, consumers have come to recognize them as

designating Hayward as the source or origin of salt cells that bear these marks.

        130.      Defendants’ unauthorized use of the AQUA LOGIC™, AQUA RITE PRO™, and

AQUA RITE XL™ marks, as exemplified above, is likely to cause consumers and potential

consumers to be confused, mistaken, and deceived as to the source, origin, sponsorship, or

approval by Hayward of Defendants’ salt cells.


                                                 36

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 37 of 49 PageID: 37




        131.      Defendants’ unauthorized use of the AQUA LOGIC™, AQUA RITE PRO™, and

AQUA RITE XL™ marks, as described above, constitutes unfair competition and false

designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        132.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        133.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        134.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                             Count VII
                       Unfair Competition and False Designation of Origin
               in Violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
                                           by Passing Off

        135.      Hayward re-alleges and incorporates by reference Paragraphs 1-134 above as if

fully set out herein.

        136.      Hayward and Defendants compete in the market for replacement salt cells.

        137.      Hayward advertises, offers for sale, and sells in commerce salt cells bearing the

Hayward Marks. As seen above, the Hayward Marks, or confusingly similar marks, appear on the

infringing products and also in on-line advertising and marketing materials used in connection

with the sale and marketing of salt cells for chorine systems bearing the Hayward Marks.

        138.      As described above, Defendants advertises, offers for sale, and sells salt cells that

bear or are promoted with one or more of the Hayward Marks but that are materially different from

genuine HAYWARD salt cells. Hayward has not authorized this conduct.



                                                   37

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 38 of 49 PageID: 38




        139.      Such conduct constitutes passing off in violation of Section 43(a) of the Lanham

Act.

        140.      Defendants’ passing off is likely to cause and already has caused confusion, mistake,

or deception as to the source or origin of the salt cells, and has diverted sales from Hayward.

        141.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        142.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        143.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                           COUNT VIII
                   Violation of Section 42 of the Lanham Act, 15 U.S.C. § 1124,
                                            Importation

        144.      Hayward re-alleges and incorporates by reference Paragraphs 1-143 above as if

fully set out herein.

        145.      Hayward and Defendants compete in the market for replacement salt cells.

        146.      Hayward advertises, offers for sale, and sells in commerce salt cells bearing the

Hayward Marks. The Hayward Marks appear on products and also in on-line advertising and

marketing materials used in connection with the sale and marketing of salt cells for chorine systems

bearing the Hayward Marks.

        147.      As described above, Defendants advertise, offer for sale, and sell salt cells that bear

or are promoted with one or more of the Hayward Marks but that are materially different from

genuine HAYWARD® salt cells.


                                                    38

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 39 of 49 PageID: 39




        148.      Defendants manufacture, ship, distribute, and import into the United States

products from Hong Kong bearing or sold in connection with the Hayward Marks.

        149.      Hayward has not authorized this conduct.

        150.      Defendants import infringing Hayward products into the United States at

discounted prices.

        151.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        152.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        153.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                           COUNT IX
                     False Advertising in Violation of N.J.S.A. § 56:8-2 et seq.

        154.      Hayward re-alleges and incorporates by reference Paragraphs 1-153 above as if

fully set out herein.

        155.      Defendants sell and advertise salt cells.

        156.      Defendants have engaged in trade or commerce in this state by advertising, offering

for sale, and selling salt cells in New Jersey.

        157.      Through its above-described conduct of falsely or misleadingly advertising salt

cells under the Hayward Marks, Defendants have used unconscionable commercial practices,

deception, fraud, and misrepresentation concerning the nature of its salt cells with the intent that

consumers rely on such fraud, deception, and misrepresentation.



                                                   39

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 40 of 49 PageID: 40




        158.      Defendants’ false advertising is likely to cause confusion, mistake, or deception as

to the source or origin of the salt cells and/or authorization or sponsorship by Hayward, and, as

such, have diverted sales from Hayward.

        159.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        160.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        161.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

duffer, monetary damages and loss of goodwill.

                                            COUNT X
                        Unfair Competition in Violation of N.J.S.A. § 56:4-1

        162.      Hayward re-alleges and incorporates by reference Paragraphs 1-161 above as if

fully set out herein.

        163.      Hayward and Defendants compete in the market for replacement salt cells.

        164.      Defendants have engaged in trade or commerce in New Jersey, as described above.

        165.      Defendants have willfully and knowingly engaged in unfair acts or practices and

unfair methods of competition, including through the bad faith and unauthorized use of the

Hayward Marks, false advertising, counterfeiting, and passing off.

        166.      Defendants’ unfair acts or practices and unfair methods of competition are likely to

cause confusion, mistake, or deception as to the source or origin of the salt cells and/or

authorization or sponsorship by Hayward.




                                                   40

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 41 of 49 PageID: 41




        167.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        168.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        169.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.


                                         COUNT XI
                        Trademark Infringement and Unfair Competition
                               under New Jersey Common Law

        170.      Hayward re-alleges and incorporates by reference Paragraphs 1-169 above as if

fully set out herein.

        171.      Hayward and Defendants compete in the market for replacement salt cells.

        172.      Hayward has continuously and exclusively used in New Jersey and nationally the

Hayward Marks on and in connection with the sale of salt cells at least since 1999.

        173.      Defendants have misappropriated the Hayward Marks by using them on, or in

connection with the sale of salt cells.

        174.      Defendants have also committed false advertising, counterfeiting, and passing off,

as described above.

        175.      Defendants’ trademark infringement and unfair competition is likely to cause

confusion, mistake, or deception as to the source or origin of the salt cells and/or authorization or

sponsorship by Hayward and, as such, has diverted sales from Hayward.




                                                  41

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 42 of 49 PageID: 42




        176.      Defendants’ conduct has caused, and is continuing to cause, irreparable injury to

Hayward, including to its reputation and goodwill, and Hayward has no adequate remedy at law.

Unless such unauthorized use is enjoined, Hayward will continue to be irreparably harmed.

        177.      Defendants’ conduct, as described above, has been willful, wanton, reckless, and

in total disregard to Hayward’s rights.

        178.      By reason of Defendants’ misconduct, Hayward has suffered, and will continue to

suffer, monetary damages and loss of goodwill.

                                             COUNT XII
                                          Unjust Enrichment

        179.      Hayward re-alleges and incorporates by reference Paragraphs 1-178 as if fully set

out herein.

        180.      As detailed above, Hayward (and its predecessor in interest where applicable)

expended considerable time and resources in creating, developing, manufacturing, advertising,

marketing, and selling the products bearing the Hayward Marks, as well as considerable effort and

expense in creating, promoting, registering, maintaining, and enforcing the Hayward Marks

themselves. These undertakings required significant research, time, strategic planning, and

evaluation of market and economic trends, new technologies, innovations, and their impact on the

pool equipment industry. Such efforts and investment created goodwill that is embodied in the

Hayward Marks.

        181.      Defendants used the Hayward Marks without authorization to sell their knock-off

salt cells and thus received an improper benefit from the goodwill and brand recognition that

Hayward created and that are embodied in the Hayward Marks.

        182.      But for the benefit of the Hayward Marks and associated products, Defendants

would have had to expend considerable time and expense in independent research, development,

                                                 42

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 43 of 49 PageID: 43




marketing, and advertising of its salt cells in order to enter the relevant market and directly compete

with Hayward.

        183.      Defendants have been unjustly enriched by retaining this benefit without providing

Hayward any payment. As a result of Defendants’ wrongful acts, Hayward has suffered and will

continue to suffer significant commercial, monetary and other damages.

                                      REQUEST FOR RELIEF

        Hayward respectfully asks this Court to enter judgment for Hayward and against

Defendants and to grant the following relief:

        A.        Judgment in favor of Hayward and against Defendants on all counts;

        B.        An order under 15 U.S.C. § 1116 and/or other applicable law preliminarily and

permanently enjoining Defendants, including their officers, agents, employees, servants, attorneys,

successors, assigns, and all other persons and entities in privity and acting in concert with

Defendants, from the following acts:

                  i.     falsely and misleadingly advertising their salt cells, including claiming that

                         they are “direct replacements,” “compatible” to/with Hayward products, “2

                         year warranty,” “3 year warranty,” “manufactured to exceed the original

                         OEM specifications,” “plug-and-play with no complicated wiring or

                         programming,” or any other false or misleading claims that suggest

                         authorization, association or sponsorship by Hayward;

                  ii.    infringing any of the Hayward Marks;

                  iii.   using any of the Hayward Marks, or any confusingly similar marks alone or

                         in combination with other words, symbols, or designs, in connection with

                         the manufacture, offer for sale, sale, or advertising of salt cells;


                                                   43

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 44 of 49 PageID: 44




                    iv.     using any trade name, words, abbreviations, or any combinations thereof

                            that would imitate, resemble, or suggest the Hayward Marks;

                    v.      passing off their salt cells as genuine or authorized T-CELL-9® or T-CELL-

                            15® salt cells or any other Hayward brand;

                    vi.     advertising or selling counterfeit T-CELL-9® and T-CELL-15® salt cells,

                            systems or any other Hayward brand;

                    vii.    making any statement or representation that falsely designates or describes

                            the Defendants as authorized, certified, or sponsored by, or associated with,

                            Hayward or that is likely to confuse consumers as to the source, affiliation,

                            or sponsorship of such salt cells; and

                    viii.   otherwise competing unfairly with Hayward with respect to the advertising

                            and sale of salt cells designed to replace HAYWARD®, SWIMPURE®,

                            AQUA RITE®, GOLDLINE®, PRO LOGIC®, AQUA LOGIC™, T-CELL-

                            3®, T-CELL-9®, T-CELL-15®, AQUA PLUS®, AQUA RITE XL™, and

                            AQUA RITE PROTM salt cells, systems or any other Hayward brand;

        C.          An order under 15 U.S.C. § 1116 and/or other applicable law preliminarily and

permanently directing Defendants, including their officers, agents, employees, servants, attorneys,

successors, assigns, and all other persons and entities in privity and acting in concert with

Defendants, to perform the following remedial measures:

                  i.        Providing notice to all customers and resellers of Defendants’ salt cells that

                            such salt cells are not a “direct replacement,” “compatible” to/with

                            Hayward products, are “manufactured to exceed the original OEM

                            specifications,”   “plug-and-play    with    no   complicated     wiring   or


                                                      44

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 45 of 49 PageID: 45




                        programming,” among other false and misleading statements as alleged

                        above in the complaint. Further notifying all customers and resellers of

                        Defendants’ salt cells that such salt cells are not authorized, affiliated,

                        sponsored or certified by Hayward;

                  ii.   Removing from any and all websites, retail platforms, and social media used

                        to advertise and sell Defendants products (including, but not limited to,

                        Amazon.com, Alibaba.com, and Defendants’ own websites) the false,

                        deceptive and misleading advertising for salt cells, as described in the

                        complaint;

              iii.      Issuing a recall notice to all purchasers of the Defendants’ salt cells in the

                        United States and offering a full refund to any customers who purchased

                        such salt cells;

              iv.       Providing corrective advertising on all websites, retail platforms, and social

                        media used to advertise and sell Defendants salt cells (including, but not

                        limited to, Amazon.com, Alibaba.com, and Defendants’ own websites) that

                        Defendants’ salt cells are not “direct replacements” or “compatible” to/with

                        Hayward products, are not “manufactured to exceed the original OEM

                        specifications,”   “plug-and-play    with    no   complicated     wiring   or

                        programming,” among other false and misleading statements as alleged

                        above in the complaint. Further notifying all customers and resellers of

                        Defendants’ salt cells that such salt cells are not authorized, affiliated,

                        sponsored or certified by Hayward;




                                                  45

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 46 of 49 PageID: 46




                  v.       Under 15 U.S.C. § 118 and/or other applicable law, destroying all inventory

                           of products listed as “direct replacements” or “compatible” to/with

                           Hayward products, “manufactured to exceed the original OEM

                           specifications,”   “plug-and-play   with    no   complicated    wiring   or

                           programming,” including salt cells bearing the T-CELL-9® and T-CELL-

                           15® marks or any other Hayward brand as well as any other salt cells bearing

                           the Hayward Marks, and certifying to Hayward that such destruction has

                           occurred, including the number of units destroyed and the manner of their

                           destruction; and

              vi.          Within thirty (30) days, providing to Hayward a sworn statement as to how

                           it has complied with the Court’s orders.

        D.          An Award of damages under 15 U.S.C. § 1117, and/or other applicable law,

including, without limitation, disgorgement of profits, lost profits, a reasonably royalty, and/or any

other damages sufficient to compensate Hayward for Defendants’ trademark infringement, false

advertising, counterfeiting, passing off, unfair competition, and false designation of origin;

        E.          An accounting to determine the proper amount of damages;

        F.          A three-fold increase in damages under 15 U.S.C. § 1117 and/or other applicable

law, for Defendants’ willful, wanton, and deliberate acts of infringement and unfair methods of

competition and deceptive practices;

        G.          An award pursuant to 15 U.S.C. § 1117 and/or other applicable law of costs and

pre- and post-judgment interest on Hayward’s compensatory damages;

        H.          An award pursuant to 15 U.S.C. § 1117 and/or other applicable law of statutory

damages, including but not limited to treble damages;


                                                    46

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 47 of 49 PageID: 47




        I.        Pursuant to 15 U.S.C. § 1117 and/or other applicable law, an award of reasonable

attorneys’ fees and the costs of this action;

        J.        An order to bar importation of goods falsely advertised with the Hayward Marks

under § 42 of the Lanham Act 15 U.S.C. § 1124; and

        K.        Such further relief as this Court deems just and proper.

                                           JURY DEMAND

        Hayward requests a trial by jury on all issues so triable.



                                                s/ Scott S. Christie____________________
Dated: May 21, 2021                             Scott S. Christie
                                                McCARTER & ENGLISH, LLP
                                                Four Gateway Center
                                                100 Mulberry Street
                                                Newark, New Jersey 07102-4056
                                                Tel: (973) 622-4444
                                                schristie@mccarter.com

                                                Erik Paul Belt
                                                Alexander L. Ried
                                                Anne E. Shannon
                                                McCARTER & ENGLISH, LLP
                                                265 Franklin St.
                                                Boston, Massachusetts 02110
                                                Tel: (617) 449-6500
                                                ebelt@mccarter.com
                                                aried@mccarter.com
                                                ashannon@mccarter.com

                                                Attorneys for Plaintiff
                                                Hayward Industries, Inc.




                                                   47

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 48 of 49 PageID: 48




                  CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I certify the matter in controversy is not the subject of any other action or proceeding

pending in any court, or of any pending arbitration or administrative proceeding.


                                             s/ Scott S. Christie____________________
Dated: May 21, 2021                          Scott S. Christie
                                             McCARTER & ENGLISH, LLP
                                             Four Gateway Center
                                             100 Mulberry Street
                                             Newark, New Jersey 07102-4056
                                             Tel: (973) 622-4444
                                             schristie@mccarter.com

                                             Erik Paul Belt
                                             Alexander L. Ried
                                             Anne E. Shannon
                                             McCARTER & ENGLISH, LLP
                                             265 Franklin St.
                                             Boston, Massachusetts 02110
                                             Tel: (617) 449-6500
                                             ebelt@mccarter.com
                                             aried@mccarter.com
                                             ashannon@mccarter.com

                                             Attorneys for Plaintiff
                                             Hayward Industries, Inc.




                                               48

ME1 36399248v.1
Case 3:21-cv-11645-ZNQ-TJB Document 1 Filed 05/21/21 Page 49 of 49 PageID: 49




                    CERTIFICATION PURSUANT TO L. CIV. R. 201.1

        Pursuant to Local Civil Rule 201.1, I hereby certify the above-captioned matter is not

subject to compulsory arbitration in that, inter alia, the Plaintiff seeks non-monetary injunctive

relief and the amount in controversy exceeds the $150,000 threshold exclusive of interest and costs

and any claim for punitive damages.



                                             s/ Scott S. Christie____________________
Dated: May 21, 2021                          Scott S. Christie
                                             McCARTER & ENGLISH, LLP
                                             Four Gateway Center
                                             100 Mulberry Street
                                             Newark, New Jersey 07102-4056
                                             Tel: (973) 622-4444
                                             schristie@mccarter.com

                                             Erik Paul Belt
                                             Alexander L. Ried
                                             Anne E. Shannon
                                             McCARTER & ENGLISH, LLP
                                             265 Franklin St.
                                             Boston, Massachusetts 02110
                                             Tel: (617) 449-6500
                                             ebelt@mccarter.com
                                             aried@mccarter.com
                                             ashannon@mccarter.com

                                             Attorneys for Plaintiff
                                             Hayward Industries, Inc.




                                                49

ME1 36399248v.1
